Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/981189 application originally filed September 15, 2020.
Amended claims 1-20, filed September 15, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pujado (US 4,797,133) in view of Gensheimer et al. (US 3,061,654) hereinafter “Gensheimer”.
Regarding Claims 1, 7, 8, 11-15 and 17-20
	Pujado discloses in the abstract, a process for the recovery of butene-1 from a mixed phase C4 feedstream. The subject is directly concerned with the use of an etherification reaction to selectively remove isobutylene from a mixed C4 feedstream to allow the commercially practical separation of butene-1 from the remaining C4 hydrocarbons by fractional distillation. 
	Pujado discloses in column 3 lines 55-67, the feedstream to the subject process is a mixed C4 feedstream. The feedstream may contain other hydrocarbons but preferably this feedstream will contain less than 10 mole percent total C.sub.5 +and C.sub.3 - hydrocarbons. That is, preferably over 90 mole percent of the hydrocarbons in the feedstream will be C4 hydrocarbons. The feedstream may contain higher concentrations of C5 hydrocarbons as, for instance, when it is desired to perhaps coproduce methyl tertiary butyl ether and tertiary amyl ether. The feedstreams in any instance must contain a mixture of normal butenes and isobutylene. The feedstream therefore must contain butene-1, butene-2, and isobutylene. These olefinic hydrocarbons are normally produced in commercial quantities by a cracking process such as thermal cracking or fluidized catalytic cracking. In the latter instance the C.sub.4 olefins are a valuable by-product of the FCC process typically operated to produce gasoline and other distillates in a petroleum refinery. 
	Pujado discloses in column 7 lines 59-67, the C4 feedstream charged to the process through line 32 and/or 28 may contain butadienes. The intended butene-1 product stream normally must contain a fairly low concentration of butadiene to be commercially acceptable. Therefore, it is preferred that, if the feedstream contains butadiene, a selective hydrogenation reaction zone be present at some point within the process flow. For instance, the selective hydrogenation reaction zone could be located in line 32, in line 28, line 4, or line 11. When installed in the feedstream containing lines such as line 4, the selective hydrogenation reaction zone may cause the isomerization of some butene-1 to butene-2. 
	Pujado discloses in column 4 lines 62-67 and column 5 lines 1-15, to achieve the objectives set out above, the C4 feedstream is passed into an etherification zone and contacted with a suitable etherification catalyst in the presence of an alcohol. This produces an etherification reaction zone effluent stream comprising ether, any residual alcohol and the remaining unconverted C4 hydrocarbons. This reaction zone effluent stream is passed into a fractionation zone which preferably comprises a single fractional distillation column. The reaction zone effluent stream is therein separated into an overhead stream containing essentially all, that is at least 95 mole percent, of the butene-1 present in the reaction zone effluent stream and a net bottoms stream comprising substantially all of the ether present in the reaction zone effluent stream and having a substantial concentration of C4 hydrocarbons. 
tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone. The recombined charge stream is then passed into an etherification zone. The recombined charge stream will have a lower concentration of isobutylene than the original mixed C4 charge stream. 
	It is to be noted, Pujado discloses in column 7 lines 27-58, among the variations possible in the flow scheme presented in the drawing, is the replacement of the water wash column 10 with an adsorptive type methanol removal zone. The use of such adsorption type systems to remove methanol from the C4 stream discharged from an MTBE plant. This adsorption can be performed at a temperature of about 40 to about 100°F (4 to 38°C) and at a pressure sufficient to maintain liquid phase conditions ranging from about 20 to about 150 psia or more (138 to 1035 kPa). A suitable adsorbent is activated alumina used at a liquid hourly space velocity of about 0.2 to 1.0. A number of known zeolitic materials (molecular sieves) are also suitable. 
	Pujado discloses an adsorption type system may be used to remove alcohols from the stream but fails to specifically state passing the stream through a molecular sieve.  However, Gensheimer discloses in column 2 lines 24-43, a sieve is employed in the separation of normal 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the molecular sieve of Gensheimer in the adsorption system of Pujado.  The motivation to do so is to use a molecular sieve in a adsorption system due to molecular sieves have pore openings of uniform size and will adsorb molecules having cross sectional areas equal or smaller than this size, but exclude larger diameter materials.
Regarding Claim 2

Regarding Claim 3
 	Pujado discloses in column 4 lines 31-52, the term "isobutylene-consuming zone" is intended to broadly encompass separation or conversion zones which with a high degree of selectivity result in the removal of isobutylene from a charge stream fed to that zone. Examples of such isobutylene-consuming zones are the previously referred to cold acid extraction process, adsorptive separation, and reaction zones including hydration zones used to produce alcohol or etherification zones.  In this reference, a mixed C4 charge stream enters the process. In one embodiment a portion of the charge stream is passed through a hydration zone for the production of tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone. The recombined charge stream is then passed into an etherification zone. The recombined charge stream will have a lower concentration of isobutylene than the original mixed C4 charge stream. 
Regarding Claim 4
Pujado discloses in column 7 lines 59-67, the C4 feedstream charged to the process through line 32 and/or 28 may contain butadienes. The intended butene-1 product stream normally must contain a fairly low concentration of butadiene to be commercially acceptable. Therefore, it is preferred that, if the feedstream contains butadiene, a selective hydrogenation reaction zone be present at some point within the process flow. For instance, the selective hydrogenation reaction zone could be located in line 32, in line 28, line 4, or line 11. When 
Regarding Claim 5
	Pujado discloses in column 3 lines 55-65, the feedstream to the subject process is a mixed C4 feedstream. The feedstream may contain other hydrocarbons but preferably this feedstream will contain less than 10 mole percent total C5+ and C3- hydrocarbons. That is, preferably over 90 mole percent of the hydrocarbons in the feedstream will be C4 hydrocarbons.
Regarding Claims 6 and 16
	Pujado discloses in column 4 lines 31-52 and claim 18, the term "isobutylene-consuming zone" is intended to broadly encompass separation or conversion zones which with a high degree of selectivity result in the removal of isobutylene from a charge stream fed to that zone. Examples of such isobutylene-consuming zones are the previously referred to cold acid extraction process, adsorptive separation, and reaction zones including hydration zones used to produce alcohol or etherification zones.  In this reference, a mixed C4 charge stream enters the process. In one embodiment a portion of the charge stream is passed through a hydration zone for the production of tertiary butyl alcohol, with the C4 hydrocarbons recovered from the hydration zone effluent stream being admixed with the portion of the charge stream which is not charged to the hydration zone.  The isobutylene consuming zone comprises a hydration zone wherein isobutylene is reacted with water to form tertiary butyl alcohol.
Regarding Claims 9 and 10
	Pujado discloses in column 11 lines 56-67 and column 12 lines 1-10, the net hydrocarbonaceous effluent stream of the alkyation zone is preferably passed into the isostripper column of the motor fuel alkylation unit. The isostripper recovers the C8 alkylate, other C5 -plus 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Latosha Hines/Primary Examiner, Art Unit 1771